Citation Nr: 1219789	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected migraine headaches and cervical strain with degenerative arthritis.

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to a disability rating greater than 70 percent for generalized anxiety disorder.    

4.  Entitlement to an effective date earlier than June 30, 2008 for the grant of service connection of migraine headaches as secondary to service-connected cervical strain with degenerative arthritis.  

5.  Entitlement to an effective date earlier than August 25, 2008 for the grant of service connection of residuals fractured nose.

6.  Entitlement to an effective date earlier than August 25, 2008 for the grant of service connection of scar over left eye.

7.  Entitlement to an effective date earlier than August 25, 2008 for the grant of service connection of scar on chin.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1988. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2012.  A transcript of this proceeding has been associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In October 2010 correspondence the Veteran raised the issues of entitlement to service connection for recurring skin growths on the right shoulder and neck area, scar on the head, degenerative disc disease/arthritis of the lumbar spine, and sleep apnea.  Also, during the January 2012 Travel Board hearing the Veteran testified that he wanted his service-connected generalized anxiety disorder to be recharacterized to include posttraumatic stress disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In April 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for a right shoulder disorder.  

2.  In July 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to a disability rating greater than 70 percent for generalized anxiety disorder and entitlement to earlier effective dates for the grant of service connection for migraine headaches, residuals of a fractured nose, scar over the left eye, and scar on the chin.    

3.  The preponderance of the evidence is against finding that the Veteran's current tinnitus is related to his military service, to include a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to service connection for a right shoulder disorder, entitlement to a disability rating greater than 70 percent for generalized anxiety disorder, and entitlement to earlier effective dates for the grant of service connection for migraine headaches, residuals of a fractured nose, scar over the left eye, and scar on the chin are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


2.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that tinnitus is related to his service with the United States Navy from July 1982 to July 1988.

Withdrawn Issues

In April 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for a right shoulder disorder.  

In July 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to a disability rating greater than 70 percent for generalized anxiety disorder and entitlement to earlier effective dates for the grant of service connection for migraine headaches, residuals of a fractured nose, scar over the left eye, and scar on the chin.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to service connection for a right shoulder disorder, entitlement to a disability rating greater than 70 percent for generalized anxiety disorder, and entitlement to earlier effective dates for the grant of service connection for migraine headaches, residuals of a fractured nose, scar over the left eye, and scar on the chin.  As to these matters, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Tinnitus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
     
Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in June 2007.  Thus, to whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Service treatment records show that the Veteran sustained two significant head injuries.  First, he sustained trauma to the head during an assault in November 1984 where he was kicked in the head repeatedly and sustained a nasal fracture.  He subsequently underwent rhinoplasty in November 1986.  Second, he was involved in a serious motor vehicle accident in February 1988 with injuries to the head.  Service treatment records also show ear pain after scuba diving.  Specifically, a March 1987 treatment record notes complaints of left ear pain after scuba diving with an impression of middle ear squeeze.  

Service treatment records also show some hearing loss in an August 1984 audiological evaluation.  Specifically, this examination report notes hearing loss and in an August 1984 report of medical history the Veteran reported "yes" to "ear, nose, or throat trouble."  However, August 1982, November 1983, September 1987, and July 1988 examination reports show normal hearing acuity and in reports of medical history of the same dates the Veteran denied "ear, nose, or throat trouble."  Service treatment records are, significantly, negative for complaints of tinnitus.  

The Veteran submitted a claim for service connection for tinnitus in June 2007.  In connection with this claim the RO obtained VA treatment records which show reports of tinnitus as early as October 2007.  The Veteran was afforded a VA audiological examination in March 2008.   At that time the Veteran reported experiencing progressive bilateral hearing loss as well as a constant but mild tinnitus, bilaterally.  He denied history of chronic ear disease or vertigo, gait, or balance disorders.  He reported significant noise exposure while working in the engine room aboard submarines for four years.  He denied a history of civilian occupational or recreational noise exposure.  Audiological testing revealed a hearing sensitivity within normal limits.  As such, the examiner noted that the claim for hearing loss was invalid.  With regard to the claimed tinnitus, the examiner opined that there was no evidence to link the Veteran's complaint of tinnitus to hearing loss or complaints in the Veteran's claims file.  As such, it was less likely than not that the Veteran's tinnitus was service related.  By rating decision dated in June 2008 the RO denied service connection for tinnitus.  Thereafter, the Veteran perfected this appeal.    

In connection with his appeal, in May 2009 the Veteran argued that the March 2008 VA examiner was an audiologist and was, thus, not qualified to determine whether the Veteran's tinnitus was due to nasal, cervical, or head trauma.  Notably, the Veteran is service connected for migraine headaches and cervical strain with degenerative arthritis.  The Veteran submitted several medical articles linking tinnitus to head and neck injuries in support of this theory.  Also, in September 2009 the Veteran alleged that his tinnitus may be secondary to his service-connected generalized anxiety disorder and submitted a medical article entitled "Anxiety Causes Tinnitus."  

The Veteran was afforded another VA audiological examination in March 2010.   At that time the examiner noted that the Veteran's claims file was reviewed in connection with the examination.  The examiner noted that a review of the Veteran's service treatment records showed normal hearing, bilaterally, in January 1982, August 1982, September 1987, and July 1988.  Furthermore, the March 2008 VA audiological examination revealed hearing sensitivity within normal limits bilaterally.  

The Veteran reported bilateral tinnitus which was constant in nature.  He reported that he was more aware of his tinnitus when he was anxious.  He reported an onset of the tinnitus as being present for "quite awhile" and quite possibly, as he stated, "seven to eight years ago" onset.  He reported no hearing loss complaint for either ear.  The Veteran denied a history of ear infections, ear drainage, ear pain, ear surgery, or ruptured eardrums.  He reported no complaint of vertigo.  He indicated that he served in the navy for six years as a driver and indicated that hearing protection devices had been issued as far as he could recall.  

He reported military noise exposures to engine room noises, turbine engines, and electro generations.  After service the Veteran worked as a warehouse worker for six years for which hearing protection devices had been issued and used.  The Veteran reported recreationally related noise exposure to gunfire associated with hunting activities for which hearing protection devices had been used.  He commented that while he had been on activity military service, he had a history of two concussions, the first concussion the result of a car accident and the second due to an assault on his person.  

Puretone audiometric test results revealed hearing threshold levels to be within normal limits, bilaterally, from 250 Hz to 8000 Hz.  The examiner noted that the claims file was silent for any complaints regarding tinnitus while in active military service.  The March 2010 VA examiner was in agreement with the March 2008 VA examiner that there was no evidence to link the complaint of tinnitus to hearing loss complaints in the claims file.  Thus, the March 2010 VA examiner opined that it was less likely than not that the Veteran's tinnitus was service related.  

The March 2010 VA examiner noted that she had been asked to opine as to whether the tinnitus was due to the Veteran's service-connected generalized anxiety disorder.  Since the March 2010 VA examiner was an audiologist and not a mental health professional, she indicated that she could not provide an opinion as to the correlation between the Veteran's service-connected anxiety disorder and his tinnitus complaints.  Thus, it was much more appropriate to present this service-connected anxiety disorder and the Veteran's tinnitus complaint correlation to a mental health physician specialist who was the most appropriate and qualified person to opine as to the relationship.  

Subsequently, the RO returned the claims file to the March 2010 VA audiologist for an opinion with regard to whether the Veteran's tinnitus was the result of one or all of the following:  1) noise exposure, 2) scuba diving, and 3) trauma from a motor vehicle accident and two altercations.  In a July 2011 addendum, the March 2008 VA audiologist reviewed the claims file and noted that audiometric results from January 1982, August 1982, September 1987, and July 1988 all revealed hearing acuity within normal limits, bilaterally.  It had been stated by the March 2010 report that the Veteran's claims file had been silent on any tinnitus complaint while in active military service.  The examiner further stated agreement with the prior examiner's statement of March 2008 that there had been no evidence to link the complaint of tinnitus to the hearing loss complaint and that it had been less likely than not that the tinnitus had been service related.  

With regard to the first question of noise exposure, the examiner noted that hearing acuity had been within normal limits for all hearing assessments while in active military service.  Therefore, the examiner opined that it was less likely than not that the tinnitus was the result of noise exposure incurrent in military service.  

With regard to the second question of scuba diving, the examiner noted that the Veteran did have a history of working as a Navy scuba diver for six years.  He did not report any complications of the tinnitus associated with his scuba diving activities.  The examiner did not find any documented evidence in the claims file to support the claim that the tinnitus was the result of the Veteran's scuba diving experiences.  Therefore, the examiner opined that it was less likely than not that the tinnitus was the result of the Veteran's in-service scuba diving related activities.

With regard to the third question of in-service head trauma, the examiner noted the in-service history of two concussions.  The first concussion had been the result of a car accident and the second concussion had been due to an assault on the Veteran's person.  There was found no evidence of a tinnitus complaint noted in the Veteran's claims file which would correlated with the Veteran's concussion history.  In the medical history section, the Veteran had stated the had been aware of his tinnitus for quite awhile and quite possible as he stated "7-8 years ago onset" at the time of the 2010 audiometric examination.

The VA audiologist found that there was no new information or documentation in the file to link the Veteran's tinnitus complaint to the aforementioned circumstances.  Therefore, the audiologist again opined that it was less likely than not that the origins of the Veteran's tinnitus had been due to his experiences while in active military service.  The examiner noted that, as previously stated, a mental health professional was the most appropriate person to address the possible relationship between the Veteran's complaint of tinnitus and his anxiety disorder.  The examiner deferred this to the mental health professional as to the possible correlation between these two issues.  

In August 2011 the claims file was reviewed by a VA psychologist who was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's tinnitus was secondary to his service-connected generalized anxiety disorder and to provide a complete rationale for the conclusion reached.  Notably, the March 2008 VA examination report only addressed tinnitus and hearing loss and the March 2010 VA examination report noted that a mental health professional should address the relationship between tinnitus and anxiety.  

The August 2011 VA psychologist wrote that the Veteran's tinnitus was less likely as not caused by or a result of the Veteran's service-connected generalized anxiety disorder . There was no empirical research which pointed to anxiety as a cause of tinnitus.  People with anxiety often focus on bodily functions/systems.  Tinnitus that was previously unnoticeable can become more intrusive (e.g., louder or more harsh) when the anxious person begins to pay attention to it.  Preoccupation with tinnitus can thus exacerbate anxiety symptoms and worsen the degree of anxiety experienced and become thoroughly intertwined creating a vicious cycle.  The medical article the Veteran submitted purportedly linking tinnitus to anxiety was reviewed by the examiner and was found to have no relationship to tinnitus and anxiety.  

In August 2011 the Veteran was afforded a VA neurological examination.  The examiner reviewed the claims file and noted the Veteran's in-service head injuries.  Notably, service treatment records showed that neurologic examinations in both instances were normal at the times of the injuries.  The examiner noted that sometime between 1991 and 1996 the Veteran became aware of a constant high-pitched sound in both ears.  Upon neurological examination the examiner noted the Veteran's subjective report of tinnitus and indicated that neurologic examination was normal.  The examiner opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of the head injuries during military service.  Significantly, the examiner noted that the in-service head injuries were mild, with brief loss of consciousness, and there was no evidence of basal skull fracture which would affect CN (cranial nerve) VIII.  Additionally, the examiner noted that the Veteran's reported onset of tinnitus (sometime between 1991 and 1996) was at least three years after the mild head injury which occurred in February 1988.  

Given the evidence of record, the Board finds that service connection for tinnitus is not warranted on either a direct or secondary basis.  As above, service treatment records are negative for complaints of tinnitus.  Significantly, the Veteran's July 1988 separation examination shows normal "ears" and in an July 1988 report of medical history the Veteran specifically denied "ear, nose, or throat trouble."  Furthermore, the Veteran does not allege that the tinnitus began until sometime between 1991 and 1996, approximately three to eight years after service.  The Veteran does not contend that he began experiencing tinnitus during military service and, thus, there have been no allegations of continuity of symptomatology.  

The March 2008, March 2010, July 2011, and August 2011 VA examiners specifically opined that the Veteran's current tinnitus was not due to his military service, to include noise exposure as well as the head injuries sustained during military service and the August 2011 VA psychologist opined that the Veteran's tinnitus is unrelated to the service-connected generalized anxiety disorder.  Competent medical experts have made these opinions and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the August 2011 VA psychologist noted that tinnitus can exacerbate anxiety symptoms, the examiner did not specifically opine whether the Veteran's tinnitus has been "aggravated" by his generalized anxiety disorder.  However, the August 2011 VA psychologist did specifically find that there was no relationship between tinnitus and anxiety.  Therefore, the Board finds that the Veteran's tinnitus is unrelated to his service-connected generalized anxiety disorder either on a secondary or aggravation basis.  There are no other contrary medical opinions of record.  The above opinions are highly probative and outweigh the other evidence of record, including the Veteran's contentions.  As there is no evidence that the Veteran's tinnitus is related to service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

The Veteran's claim for service connection includes his own assertion that his current tinnitus is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current tinnitus is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.    

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for tinnitus, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June 2007, December 2007, and January 2008.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology of the claimed tinnitus, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

 
ORDER

The appeal concerning the issue of entitlement to service connection for a right shoulder disorder is dismissed.

The appeal concerning the issue of entitlement to a disability rating greater than 70 percent for generalized anxiety disorder is dismissed.    

The appeal concerning the issue of entitlement to an effective date earlier than June 30, 2008 for the grant of service connection of migraine headaches as secondary to service-connected cervical strain with degenerative arthritis is dismissed.  

The appeal concerning the issue of entitlement to an effective date earlier than August 25, 2008 for the grant of service connection of residuals fractured nose is dismissed.

The appeal concerning the issue of entitlement to an effective date earlier than August 25, 2008 for the grant of service connection of scar over left eye is dismissed.

The appeal concerning the issue of entitlement to an effective date earlier than August 25, 2008 for the grant of service connection of scar on chin is dismissed.

Service connection for tinnitus is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


